DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
Regarding claim 1 – A 
Regarding claim 20 - An apparatus for wireless communication, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive a transmission from a wireless device at the apparatus, the transmission comprising a first coexistence preamble configured to reserve a channel of a shared radio frequency band for a first period of time, a first segment, and a second segment, wherein the first coexistence preamble comprises an initial channel reservation sequence and a data field indicating information about the first period of time, and transmit, during a gap period between the first segment and the second segment, a receiver protection signal from the apparatus, the receiver protection signal comprising a second coexistence preamble configured to reserve the channel of the shared radio frequency band for a second period of time associated with the second transmission segment.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-15, and 20-29 are allowable over the prior art of record.

Conclusion

Claims 1-15, and 20-29 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fischer et al. (US 2017/0142592 A1) discloses coexistence management via scheduling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"

Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
5 April 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465